DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because Figures 2 and 3 fail to show and/or specify the structures, functions, and/or steps as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  
Claims 4 recites “an at least”, instead of “at least”; and
Claim 5 recites “an least” instead of “at least”;
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claim 14: first zone/localization unit converting position signals;
Claim 15: second zone/localization unit converting position signals.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “compare the position data of the radio location system and the position data of the sensor and to form checked position data on an agreement”. This limitation is considered indefinite because it is unclear how the checked position data is formed in view of the comparison; that is, it is unclear if the checked position data is a result of the comparison, or a separate step that it not relevant to the comparison. In other words, it is unclear what the checked position is with respect to the position data of the radio location system and the position data of the sensor, if it is different or the same as those position data. Furthermore, it is unclear what “forming checked position data on an agreement” refers to. For example, does this limitation mean that checked position data is on agreement with reference position data, sensor position data, or radio position data? Thus, the metes and bounds of the claim are ill-defined, rendering the scope of the claim indefinite. Claims 2-15 depend from claim 1, include all of its limitations, and do not cure its deficiencies, rendering them rejected under the same rationale. 
Claim 2 recites “the transmission energy”. There is insufficient antecedent basis for this term in the claim, nor in the claim from which it depends, rendering the claim scope indefinite.
Claims 6 and 7 recite “the safety function”. There is insufficient antecedent basis for this term in the claims, nor in the claim from which they depend, rendering the claims’ scopes indefinite.
Claim 7 recites “position data checked by means of the safety controller are checked for agreement with stored position data of a safe point of interest and if there is agreement, a change of the safety function of the safety system takes place”: this limitation is indefinite because:
The claim elaborates on “position data checked by means of the safety controller”, while the independent claim recites “checked position data”, neither claim 7 nor claim 1, from which it depends, recite that the safety controller “checks” position data. Therefore, it is unclear if this is referring to the comparison step recited in the independent claim, or to a different “checking” step. 
Claim 7 recites that the “position checked are checked for agreement with stored position data”. However, the claim is unclear as to whether the checking for agreement (i.e. controller are checked for agreement with stored position data) is a further, separate step from the checking performed by means of the controller (i.e. position data checked by means of the safety controller), or if it is elaborating, or explaining how the controller checks the position data. 
The claim recites the term “agreement”, yet, the independent claim from which it depends, also recites checking for agreement, so it is unclear if the agreement concept referred to in claim 7 is the same as or different from the agreement concept recited in the independent claim. 
“stored position data of a safe point of interest”: it is unclear what a safe point of interest is, is it a point of interest of the movable vehicle in the surrounding environment, or on a map, or is it a point of interest of an object in the surrounding environment. Also, the term “safe” is indefinite, because it is unclear how it describes the point of interest, if it refers to the point of interest being at an “accurate” position, or “safe” with respect to collision avoidance.  
Claim 8 recites “the optoelectronic sensor”. There is insufficient antecedent basis for this term in the claim, nor in the claim from which it depends, rendering the claim scope indefinite.
Claim 13 recites “the at least one safe point of interest”. There is insufficient antecedent basis for this term in the claim, nor in the claim from which it depends, rendering the claim scope indefinite.
With respect to the claim interpretation of claims 14 and 15:
Claim limitation “first zone/localization unit converting and second zone/localization unit converting” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although the disclosure refers to the unit as being structure 15 in Figure 2, the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zeitler et al. (US20030028323A1; “Zeitler”) in view of LAMBERMONT et al (US20180039269; “LAMBERMONT”).
Regarding claim 1, Zeitler discloses:
a safety system for localizing a movable machine ([0012]), 
the safety system 5comprising a safety controller (Fig. 2, Navigation Computer 50), at least one radio location system (Fig. 3: beacons 54 are positioned along a ceiling 56), and at least one sensor for position determination (Fig. 2 and 3: sensors 32, 40, 44, 46; [0033]: incremental sensors+transceiver) ,
wherein the radio location system has radio stations arranged as stationary, with at least one radio transponder being arranged at the movable machine (See Fig. 3, beacons 54 are interpreted to be the radio stations and are positioned along a ceiling 56, i.e. stationary; and transceivers 46 (a, b, c, d) disposed on the AV 20; [0032]; [0033]) ; or with the radio location system having radio transponders that are 10arranged as stationary, with at least three radio stations being arranged at the movable machine  (Note: Since the claim recites the comparative term “or”, only one of the recited alternatives is necessary in the prior art to read on this claim language)
with position data of the movable machine being able to be determined by means of the radio location system ([0033]-[0035]: “AGV 20 uses one or more of beacons 54 to periodically determine its position and/or heading”);
 with the position data being able to be transmitted from the radio station or 15from the radio transponder of the radio location system to the safety controller ([0033]: “These signals are used to determine the vehicle 's absolute position and/or heading in a given frame of reference. In the illustrated navigation system, the absolute heading and/or position information provided by transceiver 46 to navigation computer 50 merely supplements that provided by the other navigation sensors”; [0036]-[0037]), and 
position data of the movable machine being able to be determined by means of the sensor ([Fig. 2; [0033]: “AGV 20 includes one or more incremental navigation sensors on-board which the vehicle uses to help determine its position and/or heading”.
However, although Zeitler combines the position information from the sensors with position information from the beacons in a Kalman filter ([0052]), it does not explicitly state the safety controller being configured to compare the position data 20of the radio location system and the position data of the sensor and to form checked position data on an agreement.  
On the other hand, LAMBERMONT teaches the safety controller being configured to compare the position data of the radio location system and the position data of the sensor and to form checked position data on an agreement (Fig. 1: Detected-location 74 (by on board sensors) versus reported-location 76 via transceiver; [0006]: “The controller is in communication with the on-vehicle sensor and the transceiver, said controller configured to compare the detected-location and the reported-location, and ignore information from the transceiver when the detected-location differs from the reported location by greater than an error-threshold”; [0025]; Claim 5).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Zeitler reference, and include features from the LAMBERMONT reference, to compare the position data from the sensors with the position data from the radio location system, to produce a more accurate estimate of the vehicle's heading and/or position (as disclosed by Zeitler, [0052]).
Regarding claim 6, Zeitler does not explicitly state a change of the safety function of the safety system takes place by means of the safety controller based on the checked position data.  
On the other hand, LAMBERMONT teaches a change of the safety function of the safety system takes place by means of the safety controller based on the checked position data ([0025]: “the transceiver 42 may be used to receive a reported-location 76 of the object 18 determined by a remote sensor 78 not mounted on the host-vehicle 12”; [0026]: “The controller 40, which is in communication with one or more instances of the on-vehicle sensor 80 of the object-detector 20 and the transceiver 42, may be further configured to compare the detected-location 74 and the reported-location 76, and ignore information from the transceiver 42 when the detected-location 74 differs from the reported-location 76 by greater than the error-threshold 48. There is a presumption that the host-vehicle 12, or more specifically the controller 40, has not been hacked”; ignoring the information from the transceiver is broadly interpreted to be changing of the safety function based on the comparison).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Zeitler reference, and include features from the LAMBERMONT reference, to change a safety function as a result of comparing the position data from the sensors with the position data from the radio location system, to produce a more accurate estimate of the vehicle's heading and/or position for the purpose of navigation and/or collision avoidance (as disclosed by LAMBERMONT, [0002]).
Regarding claim 9, Zeitler discloses the sensor is arranged at the movable machine (Figures 2 and 3, Sensors 32, 40, as well as transceivers 46 are mounted on the AV etc… )
30RegarRegarding claim 10, Zeitler discloses the safety system has at least one second sensor that is able to measure at least one of a movement, a position change, and a speed (Fig. 2, [0032]; [0033]: incremental sensors that measure changes in position and heading). 
Regarding claim 11, Zeitler discloses the safety system has at least one encoder that detects one of a rotary position of a rotating axle and a rotary position of a wheel, with the encoder being connected to the safety controller (Fig. 2, [0032]: “The navigation system 38 includes ground track sensor 34, a heading reference sensor 40, a distance measuring encoder 42, an angle encoder 44, and a high frequency radio transceiver 46. The operation of ground track sensor 34, heading reference sensor 40, distance measuring encoder 42, and angle encoder 44 … Suffice it to say that ground track sensor 34 measures the rotation and angular position of a unloaded ground wheel 48. This information is fed to a navigation computer 50 which uses the information, in conjunction with other navigation information, to determine the vehicle's location and heading”).
Regarding claim 12, Zeitler does not explicitly state the sensor is arranged as stationary and the position data can be transmitted from the sensor to the movable machine.  
On the other hand, LAMBERMONT recites the sensor is arranged as stationary and the position data can be transmitted from the sensor to the movable machine (Fig. 2, remote sensor communicates with the controller; [0012]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, to modify the teachings of the Zeitler reference, and include features from the current reference, and have sensors off-board the vehicle. Doing so would allow the detect/identify objects proximate to an automated vehicle for the purpose of navigation and/or collision avoidance.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zeitler and LAMBERMONT in further view of Green and Sumit (“System Architectures for High-rate Ultra-wideband Communication Systems: A Review of Recent Developments”; NPL attached).
Regarding claim 2, while Zeitler discloses that beacons 54 may be various types of high frequency radio location devices such as the ultra-wideband transceivers or any other types of high frequency location devices that fall within the 3-6 Gigahertz range, in addition to frequencies outside this range ([0032]), it does not explicitly state the radio location system is an ultrabroadband radio location system, with the frequency used being in the range from 3.1 GHz to 10.6 GHz, with the transmission energy amounting to a maximum of 0.5 mW per radio station.  
On the other hand, Green and Sumit teaches the radio location system is an ultrabroadband radio location system, with the frequency used being in the range from 3.1 GHz to 10.6 GHz, with the transmission energy amounting to a maximum of 0.5 mW per radio station (Introduction, first paragraph, lines 8-10: “The maximum allowable p.s.d for UWB transmission of - 41.3 dBm/MHz corresponds to approximately 0.5 mW of average transmit power when the entire 3.1-10.6 GHz band is used, effectively limiting UWB links to short ranges”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Zeitler reference, and include features from the Green and Sumit reference, and specify that the frequency range could be extended to 10.6 GHz, at a maximum power of 0.5 mW, since UWB is known for its capability to carry a huge amount of data at a very low power, as discloses by Green and Sumit (Introduction).
Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zeitler and LAMBERMONT in further view of WIJAYA (US20180372923). 
Regarding claim 3, Zeitler does not explicitly state the sensor is one of an optoelectronic sensor, an ultrasound sensor, and a radio sensor.  
On the other hand, WIJAYA teaches the sensor is one of an optoelectronic sensor, an ultrasound sensor, and a radio sensor ([0161]: “In various embodiments, an external camera, such as a time-of-flight (TOF) camera with a TOF sensor, may be included to determine the distance and position of the vehicle against other objects, for example, other vehicles or road markings.”, TOF camera).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Zeitler reference and include features from the WIJAYA reference, to include a TOF camera (which is considered an optoelectronic sensor). Doing so would provide the advantage of monitoring the area, outer environment of the moving vehicle. 
Regarding claim 4, Zeitler does not explicitly state the sensor is configured for an at least areal monitoring of a monitored zone.  
On the other hand, WIJAYA teaches the sensor is configured for an at least areal monitoring of a monitored zone ([0161]: “In various embodiments, an external camera, such as a time-of-flight (TOF) camera with a TOF sensor, may be included to determine the distance and position of the vehicle against other objects, for example, other vehicles or road markings.”, TOF camera)  
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Zeitler reference and include features from the WIJAYA reference, to include a TOF camera (which is considered an optoelectronic sensor, which has the advantage/function of performing areal monitoring (In reference to the applicant’s specification). Doing so would provide the advantage of monitoring the area, outer environment of the moving vehicle more precisely. 
Regarding claim 5, Zeitler does not explicitly state the sensor is configured for at least spatial monitoring of a monitored zone.  
On the other hand, WIJAYA teaches the sensor is configured for an least spatial monitoring of a monitored zone ([0161]: “In various embodiments, an external camera, such as a time-of-flight (TOF) camera with a TOF sensor, may be included to determine the distance and position of the vehicle against other objects, for example, other vehicles or road markings.”, TOF camera).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Zeitler reference and include features from the WIJAYA reference, to include a TOF camera (which is considered an optoelectronic sensor, and has the advantage/function of performing spatial monitoring for an area (In reference to the applicant’s specification) Doing so would provide the advantage of monitoring the area, outer environment of the moving vehicle. 
Regarding claim 8, Zeitler does not explicitly state the optoelectronic sensor is one of a distance sensor, a laser scanner, a safety laser scanner, a 3D camera, a stereo camera, and a time of flight camera.  
On the other hand, WIJAYA teaches the optoelectronic sensor is one of a distance sensor, a laser scanner, a safety laser scanner, a 3D camera, a stereo camera, and a time of flight camera ([0161]: “In various embodiments, an external camera, such as a time-of-flight (TOF) camera with a TOF sensor”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Zeitler reference and include features from the WIJAYA reference, to include a TOF camera (which is considered an optoelectronic sensor). Doing so would provide the advantage of monitoring the area, outer environment of the moving vehicle more precisely. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zeitler and LAMBERMONT in further view of Chu (CN106541947A; Examiner relied on English Translation attached).
Regarding claim 13, Zeitler does not explicitly state the safety system has one of a map and a map model, with the at least one safe point of interest being entered in one of the map and the map model and a navigation of the movable machine taking place in one of the map and the map model.  
On the other hand, Chu teaches the safety system has one of a map and a map model, with the at least one safe point of interest being entered in one of the map and the map model and a navigation of the movable machine taking place in one of the map and the map model (Page 1, Lines 45-52: “provides a 46 navigation map and receives user input commands Determine a starting point and generate a driving route 47 according to the starting point, mark a POI label on the driving route according to the input command, and 48 perform driving navigation according to the driving route, and on the driving route, Acquiring attribute 49 information of a POI tag at the location when a location of the POI tag is selected, and generating a control 50 instruction according to the attribute information and a current running status of the vehicle”).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Zeitler reference, and include features from the Chu reference, to have a map along with a safe point of interest to navigate the movable machine. Doing so would enable a better control over the traveling direction, status of the movable machine. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zeitler and LAMBERMONT in further view of CHU (CN 203995938 U; Examiner relied on English translation).
Regarding claim 14, Zeitler does not explicitly state a first zone/localization unit is arranged between the sensor and the safety controller, with the first zone/localization unit converting position signals of the sensor into binary data.  
On the other hand, CHU teaches a first zone/localization unit is arranged between the sensor and the safety controller, with the first zone/localization unit converting position signals of the sensor into binary data (Page 1, Lines 58-20, and Page 2, Lines 61-62).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Zeitler reference, and include features from the CHU reference, to convert position signals into binary data. Doing so would facilitate the transmission and processing of the position signals across the safety system. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zeitler and LAMBERMONT in further view of Hassett et al. (US-5406275-A).
Regarding claim 15, Zeitler does not explicitly state a second zone/localization unit is arranged between the radio transponder or the radio station and the safety controller, with the second zone/localization unit converting position signals of the radio transponder or of the radio station into binary data.
On the other hand, Hassett teaches a second zone/localization unit is arranged between the radio transponder or the radio station and the safety controller, with the second zone/localization unit converting position signals of the radio transponder or of the radio station into binary data (Abstract, Col. 7, Lines 1-5).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Zeitler reference, and include features from the Hassett reference, to convert position signals into binary data. Doing so would facilitate the transmission and processing of the position signals across the safety system.



Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/RAMI KHATIB/Primary Examiner, Art Unit 3669